Citation Nr: 1232595	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel





INTRODUCTION

The Veteran had active service from January 1951 to January 1954.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Los Angeles, California, Regional Office (RO) which denied service connection for both bilateral hearing loss disability and tinnitus.  In September 2012, the Board advanced the Veteran's appeal on the docket on its own motion.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In August 2009, the Veteran submitted a written statement which may be reasonably construed as an informal claim for service connection for an ear disorder to include infection residuals, though this is not clear.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction it.  This issue is referred to the RO for appropriate action, if needed.  


REMAND

In August 2012, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The Veteran has not been scheduled for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge.  The Veteran should be provided with the appropriate written hearing notice. 

2.  Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

